Title: From George Washington to Samuel Huntington, 1 March 1781
From: Washington, George
To: Huntington, Samuel


                  
                     Sir
                     Head Quarters New Windsor 1st March 1781
                  
                  The inclosed memorial of Colo. Hazen was this day put into my hands.  Many of the matters mentioned in it are better known to Congress than to myself.  The whole are so fully stated as to speak for themselves and require only the determination of Congress.
                  The case of the Canadian Officers and Soldiers I know to be peculiarly distressing and truly intitled to redress, if the means are to be obtained.  The Regiment, not being appropriated to any State, must soon dwindle into nothing, unless some effectual mode can be devised for recruiting it.
                  Colo. Hazens pretensions to promotion seem to me to have weight, but how far they ought to be admitted, the general principles which Congress mean to adopt for the regulation of this important point will best decide;  In justice to Colo. Hazen, I must testify—that he has always appeared to me a sensible—spirited and attentive Officer.  I have the honor to be with perfect Respect and Esteem Yr Excellency’s Most obt Servt
                  
                     Go: Washington
                  
               